___________

                                    No. 96-1492
                                    ___________

Jesse Love, Jr.,                         *
                                         *
              Appellant,                 *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
Dora Schriro,                            *   Western District of Missouri.
                                         *
              Defendant,                 *            [UNPUBLISHED]
                                         *
Mike Jett; Joan Simmons,                 *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     August 7, 1996

                           Filed:   August 12, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Missouri inmate Jesse Love, Jr. appeals the adverse grant of summary
judgment by the District Court1 in his 42 U.S.C. § 1983 action against Mike
Jett, business manager at Fulton Reception and Diagnostic Center, and Joan
Simmons, business manager at Central Missouri Correctional Center.        After
de novo review of the record and the parties' briefs, we conclude the
district court's grant of summary judgment was correct.         Accordingly, we
affirm.   See 8th Cir. R. 47B.




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri, adopting the report and
recommendation of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.
We deny appellant's motion for appointment of counsel.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-